UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1853



MARIE THERESE ASSA'AD-FALTAS,

                Party-in-Interest - Appellant,

          and

UNITED STATES OF AMERICA,

                Plaintiff,

          v.

NIKKI HALEY, in her official capacity as the Governor of
South Carolina; STATE OF SOUTH CAROLINA,

                Defendants - Appellees.




Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-02958-RMG)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se. Robert D. Cook,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, James Emory
Smith,   Jr.,  Assistant   Attorney   General,   Columbia,   South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Marie   Therese    Assa’ad-Faltas,      M.D.,       M.P.H.,   appeals

the district court’s order denying her Fed. R. Civ. P. 60(b)

motion asking that the district court reverse its denial of her

motion   to    intervene   in    the   district     court    action.        Assa’ad-

Faltas has also moved for in forma pauperis status.                         We have

reviewed the record and find that Assa’ad-Faltas’s motion failed

to establish any of the grounds necessary for Rule 60(b) relief.

Accordingly, although we grant Assa’ad-Faltas’s application for

in forma pauperis status, we affirm the district court’s order.

See Assa’ad-Faltas v. Haley, No. 2:11-cv-02958-RMG (D.S.C. June

27, 2012).      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented      in    the    materials

before   the    court   and     argument    would   not     aid    the   decisional

process.


                                                                            AFFIRMED




                                        3